 260 - DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,you are notified that:WE WILL,if requested to do so by Amalgamated Union Local 5, Metal, Ironand Miscellaneous Workers, District 5 and Affiliated Unions, sign the agree-ment reached with the above Union on or about January 31, 1963. If no suchrequest is made,we will,upon request,bargain collectively with the above-named Union for the unit described herein with respect to rates of pay, wages,hours of work,and other terms and conditions of employment,and if anunderstanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees,shipping and receiving de-partment employees,inspectors,and leadmen employed at the Company'sNew York City plant, exclusive of office clericals and professional em-ployees,guards,watchmen,and all supervisors as defined in the Act.WE WILL NOT make or effect any change in rates of pay,wages, hours, orother terms or conditions of employment of our employees in the appropriateunit without first giving notice to and consulting with the statutory representa-tive of our employees.WE WILL NOT in any like or related manner interfere with,restrain,orcoerce employees in the exercise of rights guaranteed them in Section 7 of theAct, except to the extent that such rights may be affected by an agreementrequiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.REVERE METAL ART COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building,745 Fifth Avenue,New York,New York,Telephone No.751-5500, if they have any question concerning this notice or compliance with its,provisions.Kingsport Press, Inc.andLocal 175, Electrotypers Union,Inter-national Stereotypers&Electrotypers Union of North Amer-ica, AFL-CIOand Kingsport Printing Pressmen&Assistants'Union No. 336,International Printing Pressmen&Assistants'Union of North America,AFL-CIOand Progressive LodgeNo. 1694, International Association of Machinists,AFL-CIOand Bindery Workers Union,LocalNo.82,InternationalBrotherhood of Bookbinders,AFL-CIO,Petitioners.'CasesNos. 10-RC-5804, 10-RC-5805, 10-RC-5806, and 10-RC-5807.March 5, 1964DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor RelationsAct, a consolidated hearing was held before'The several Petitioners are referred to herein as the Electrotypers,the Pressmen, theMachinists,and the Bindery Workers, respectively.The Pressmen intervened in CasesNos. 10-RC-5806 and 10-RC-5807 on the basis of representative showings of interest,i.e., In excess of 30 percent.For this reason,we shall treat the Pressmen as a cross-petitioner in those two cases.146 NLRB No. 136. KINGSPORT PRESS, INC.261Hearing Officer Hutton S. Brandon. The Hearing Officer's rulingsmade at the hearingare free fromprejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the record of the hearing,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer contends that no question of representation existsbecause it has for many years recognized and continues to recognizeeach of the four Petitioners as the bargaining representative of em-ployees in the requested units.Further, as to the petitions filed bytheMachinists and the Bindery Workers, the Employer contendsthat no question concerning representation exists because such Peti-tioners are currently certified by the Board as the representativesfor the units respectively sought by them.We need not reach thelatter contention, in view of the intervention of the Pressmen in CasesNos. 10-RC-5806 and 10-RC-5807, on the basis of representativeshowings of interest, sufficient to constitute them as cross-petitioners.For this reason alone, a question concerning representation exists inthose twocases.As to the other two cases, the Employer's contentioniswithout merit. It is well settled that the fact that a petitioningunion isrecognizedby an employer does not preclude the existence ofa question concerning representation.'Accordingly, we find that in each case a question affecting com-merce exists concerning the representation of certain employees of theEmployer within the meaning of Section 9(c) (1) and Section 2(6)and (7) of the Act.4.The appropriate unitsCase No. 10-RC-5804The Electrotypers seeks certification in a unit of employees cur-rently represented by it, comprising all those in the Employer's2 For the reasons stated below, we are issuing our Decision and Direction of Electionprior to the expiration of the time for filing briefsOur findings herein are thereforemade in the light of the record facts and the positions of the parties as set forth at thehearingIn any briefs subsequently filed, should any issues be raised which would warranta modification or reversal of any of the findings made herein, we shall treat such briefsas motions for reconsideration.The Hearing Officer granted an extension of time untilMarch 9, 1964, for the filing of briefs.Subsequently,the Employer requested the Boardto grant a further extension to the close of business on March 17,1964.Such request ishereby granted.3 SeeCentral Coat, Apron&linen Service,Inc., etc.,126 NLRB 958;General BoxCompany,82 NLRB 6718. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDmolded plate or electrotyping department, together with those en-gaged in making offset and dycril plates in the photo-chemical depart-ment.The Employer contends that the unit should encompass allemployees in its molded plate, composing room, and photo-chemicaldepartments, which together make up its prepress division, on theground that these departments are integrated and that the unit ofcomposing room employees currently represented by the InternationalTypographical Union, herein called the ITU,4 and the unit histori-cally represented by the Electrotypers are no longer appropriate.The Electrotypers has represented the employees in the moldedplate department of the Employer's printing establishment since1937 and has negotiated contracts with the Employer covering suchemployees until the expiration of its most recent contract in 1963.Like the other labor organizations currently recognized by the Em-ployer, the Electrotypers since March 11, 1963, has been engaged inan economic strike against the Employer in support of bargainingdemands.During the term of the latest contract, the Employer in-troduced the lithographic and other new processes into its operationsand in December 1962 the Employer recognized the Electrotypers asthe representative of employees engaged in making offset and dycrilplates in the newly formed photo-chemical department.As a result of changes brought about through the introduction ofnew printing processes, the Employer has added the photo-chemicaldepartment and effected a closer integration between the composingroom and the molded plate departments.As part of its plan to inte-grate the constituent departments of the prepress division, the Em-ployer has placed all three departments under a division supervisorand has interchanged employees in order that they may be trainedin more than one of the skills utilized in the division and to minimizeavoidable overtime during periods of peak production in the differentprinting processes.However, the record establishes that the moldedplate department has separate immediate supervision and that, not-withstanding the interchange above indicated, employees in the moldedplate department are primarily employed in skilled electrotypingduties and only secondarily assigned to other work in the division.Accordingly, on the basis of their separate bargaining history andthe absence of any persuasive evidence that they do not have a separatecommunity of interests by virtue of their electrotyping and plate-making skills, we find that the following employees of the Employer4 The ITU, although served with notice of the filing of the petition in Case No 10-RC-5804, did not appear at the hearing.It is the certified representative of employees in theEmployer's composing room. In view of our finding below that such employees are ex-cluded from the appropriate unit in this case, its interests in the proceedings are notprejudiced. KINGSPORT PRESS, INC.263at its Kingsport, Tennessee, plant constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:All journeymen electrotypers and stereotypers, apprentices, andhelpers in the molded plate department, and all employees engagedin offset and dycril platemaking in the photo-chemical department,excluding all other employees, office clerical employees, professionalemployees, guards, watchmen, and' supervisors as defined in the Act .5Case No. 10-RC-5805We find that the following employees of the Employer at its Kings-port, Tennessee, plant, represented by the Pressmen since 1935; con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 ('b) of the Act :All journeymen pressmen, apprentices, assistants, and helpers inthe flatbed, rotary, paper stock, paste vault, and spot up roller moldssections, line up assistants, ink vault assistants, bundler offpress folder,vault machine operators and helpers, and all offset pressmen, exclud-ing all other employees, office clerical employees, professional em-ployees, guards, watchmen, and supervisors as defined in the Act.'Case No. 10-RC-5806We find, in accord with the parties' stipulation and the prior certi-fication of the Board, that the following employees of the Employerat its Kingsport, Tennessee, plant constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:All journeymen and apprentice maintenance mechanics, journey-men and apprentice machinists, knife grinders, laborers, helpers, andtool crib attendants, excluding all technical, professional, research5In the event the Employer wishes to take a position against including in the unit theoffset and dycril platemakers,itmay raise such issue by challenging them at the election.As to the unit placement issues raised concerning plate repair men, the 4-color proofpress operator,and the supervisory status of Hiram Hughes,Hobart Quillen,and IvarSteadman, and as to all other unit placement issues raised in this consolidated proceeding,we shall not,for the reasons hereafter discussed,resolve them at this time but shall permitany such individuals to cast challenged ballots.8 There was no dispute as to the scope of the appropriate unit. Although the Employerat the hearing initially opposed the inclusion of offset pressmen in the unit,it subse-quently withdrew its opposition and stated that it took no position.In the event itshould wish to oppose their inclusion,we shall permit the Employer to raise such issueby the challenge procedure.For reasons previously expressed, the issues as to the unitplacement of the 4-color proofpress operator,the plate repairmen,and the supervisorystatus of B. J. Faulk, George Taylor, Hubert Horton, and Billy Cox, are deferred forresolution,if necessary,by way of challenges to their ballots.It may be noted that the4-color proof press operator and the plate repairmen are permitted to cast challengedballots in two elections. 264DECISIONSOF.NATIONALLABOR RELATIONS BOARDand developmental and/or experimental employees, office and plantclerical employees, guards, watchmen, leadmen with supervisory au-thority and supervisors as defined in the Act, and all other employees.CaseNo. 10-RC-5807We find, in accord with the parties' stipulation and the Board'sprior certification, that the following employees of the Employerat its Kingsport, Tennessee, plant, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:All bindery journeymen, apprentices, and helpers`performing pro--cluction in folding, folded stock, machine and hand tipping, guard-ing, gathering, sewing, mechanical binding, oilers of bindery equip-ment, gluing off, cutting edge gilding, edge staining, round, backingand lining up, machine and hand casing in bindery stock room stor-age, stock cutting, cover making (both hand and machine), super-.finish, stamping and dye storage, indexing, repairing, examining andwrapping, bound stock storage, and shipping and receiving-opera-tions, but excluding all employees performing research, develop-mental and/or experimental work, quality control, office and plantclerical employees, technical and professional employees, watchmen,guards, and supervisors as defined in the Act, as amended, and allother employees.5.The petitions herein were filed during the pendency of an eco-nomic strike involving the Petitioners and the Employer. The strike,as previously indicated, commenced March 11, 1963, and is still inprogress.Under Section 9(c) (3) of the Act, as amended, "employ-ees engaged in an economic strike who are not entitled to reinstate-ment shall be eligible to vote under such regulations as the Boardshall find are consistent with the purposes and provisions of thisActin any election conducted within twelve months after the, com-mencement of the strike."[Emphasis supplied.]Itmay thus beseen that unless the elections sought herein are held before the ex-piration of the indicated 12-month period, those strikers who havebeen replaced will be rendered ineligible to vote.Therefore, in orderto implement to the extent possible the congressional intent to en-franchise replaced strikers during the first 12 months of an economicstrike, we have decided to direct an election to be held no later thanMarch 10, 1964, without awaiting any briefs which parties may file.We believe that this procedure, although a departure from that nor-mally followed, is warranted by the circumstances and-will effectuatethe purposes and policies of the Act.Further, as previously stated,we have not precluded consideration of any arguments, or changes ofposition, which the Employer, or any of the parties, may wish to MEMPHIS MOLDINGS, INC.265advance with respect to the issues involved, for we have indicatederation of any issue disposed of adversely to that party.Finally, toinsure that briefs will be considered before the results of any of theelections hereinafter directed are known, the Regional Director ishereby instructed to impound the ballots cast in all of the elections.[Text of Direction of Election omitted from publication.]Memphis Moldings, Inc.andDistrict 50, United Mine Workersof America.Case No. 926-CA-1598.March 6, 1964DECISION AND ORDEROn December 11, 1963, Trial Examiner James F. Foley issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices within the meaning of the Act and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.Thereafter, the Respond-ent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'1The Recomended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,Memphis Moldings,Inc., its officers,agents,successors,and assigns,shall :TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,Case No.26-CA-1598,was brought under Section 10(b) of theNational Labor Relations Act, as amended(61 Stat. 136,73 Stat.519), herein called146 NLRB No. 3-0.